Citation Nr: 1222994	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  06-24 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for left ear acoustic neuroma.  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant had active service from September 1977 to May 1993.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2005 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefits sought.  

This case was previously before the Board in June 2009.  The Board reopened the appellant's claim for entitlement to service connection for left ear hearing loss and remanded the case for further development.  This case was also before the Board in May 2011 when it was remanded for further development.  

In the June 2009 remand, the Board referred the issue of entitlement to service connection for a left ear infection.  The claim was adjudicated and denied by the RO in an August 2010 rating decision, and no additional evidence was received as to this claim within one year of the date of that decision so as to warrant the application of 38 C.F.R. § 3.156(b) (2011).  The matter is therefore once again referred to the Agency of Original Jurisdiction for any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the June 2009 remand, the Board referred the issues of entitlement to service connection for a left ear infection, and service connection for left ear acoustic neuroma.  The claims were adjudicated and denied by the RO in an August 2010 rating decision.  

The Veteran was afforded a VA examination regarding his claims of entitlement to service connection for left ear hearing loss and tinnitus in June 2011 pursuant to the Board's May 2011 remand instructions.  Significantly, such examination also concerned the appellant's claim for service connection for left ear acoustic neuroma.  Subsequently, in December 2011, he filed a notice of disagreement (NOD) to the August 2010 rating decision.  

The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a statement is submitted within one year of a rating decision, even if it is not found to be a valid NOD with that prior rating decision, that "does not end the inquiry" as the statement (and any other submissions received within one year of the rating decision) must be examined to determine whether it includes the submission of new and material evidence.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  This is because "38 C.F.R. § 3.156(b) requires that any subsequent decision based on such evidence relate[s] back to the original claim.  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Muehl v. West, 13 Vet. App. 159, 160-61 (1999).  

Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the definition for the phrase "new and material" contained in 38 C.F.R. § 3.156(a) applies to 38 C.F.R. § 3.156(b).  Id. at 1304.  Thus, "new" evidence means existing evidence not previously submitted to agency decisionmakers, and "material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In the instant case, the Board has reviewed the June 2011 VA examination report to determine whether new and material evidence was submitted regarding the Veteran's claim for service connection for left ear acoustic neuroma.  The Board finds that the June 2011 VA examination report constitutes new and material evidence, and that such was received within one year of the August 2010 rating decision.  Therefore, the Board finds that the Veteran's claim of entitlement to service connection for left ear acoustic neuroma has been pending and the August 2010 rating decision is not final.  

In December 2011, the Veteran filed what may therefore be considered a timely NOD with the August 2010 rating decision that, in pertinent part, denied service connection for left ear acoustic neuroma.  The RO has not issued a statement of the case (SOC) in response to that NOD.  Under these circumstances, the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not before the Board at this time, and will only be before the Board if the Veteran files a substantive appeal after a SOC is issued.  

As noted in the Board's June 2009 remand, the record also raises the theory of service connection for left ear hearing loss and tinnitus secondary to the left ear acoustic neuroma.  These claims are inextricably intertwined with the Veteran's current claim of entitlement to service connection for a left ear acoustic neuroma.  Therefore, adjudication of these issues must be deferred pending the RO's adjudication of the claim for service connection for left ear acoustic neuroma.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Regarding the matter of service connection for left ear acoustic neuroma, the RO should issue an appropriate SOC in the matter.  The Veteran should be advised of the time limit for perfecting an appeal, and afforded such period of time to do so.  If he timely perfects an appeal in the matter, it should be returned to the Board.  

2. The RO should then (after the claim for left ear acoustic neuroma is resolved either by an allowance or by non-appeal of a negative determination within the period of time afforded by law) readjudicate the remaining claims on appeal (in light of the decision on the claim for service connection for left ear acoustic neuroma).  Specifically, the RO should fully adjudicate the claims for tinnitus and left ear hearing loss on a direct and secondary service-connected basis.  If any benefit sought remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


